                                                                                                Case 3:19-cv-00683-LRH-WGC Document 44
                                                                                                                                    43 Filed 08/12/20
                                                                                                                                             08/11/20 Page 1 of 2



                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               3800 Howard Hughes Parkway, Suite 1500
                                                                                           6   Las Vegas, NV 89169
                                                                                           7   Telephone: 702.369.6800
                                                                                               Fax: 702.369.6888
                                                                                           8   Attorneys for Defendants
                                                                                               thyssenkrupp Materials NA, Inc., thyssenkrupp Supply
                                                                                           9   Chain Services NA, Inc., and Tesla, Inc.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                UNITED STATES DISTRICT COURT
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          11
                                                                                               ROBERT THURMAN-SILVA, an individual,                 Case No.: 3:19-cv-00683-LRH-WGC
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                     Plaintiff,
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                               vs.                                               STIPULATION AND ORDER TO EXTEND
                                                                                          14                                                         TIME TO FILE STIPULATION
                                                                                               EMPLOYBRIDGE SOUTHWEST, LLC d/b/a                       REGARDING DISMISSAL
                                                                                          15   PROLOGISTIX, a Foreign Limited-Liability
                                                                                               Company; THYSSENKRUPP MATERIALS                               (SECOND REQUEST)
                                                                                          16   NA, INC.; a Foreign Corporation;
                                                                                               THYSSENKRUPP SUPPLY CHAIN
                                                                                          17   SERVICES NA, INC., a Foreign Corporation;
                                                                                               and, TESLA MOTORS, INC., a Foreign
                                                                                          18   Corporation; DOE BUSINESS ENTITIES 1-
                                                                                               10; DOE INDIVIDUALS 1-10,
                                                                                          19
                                                                                                                     Defendants.
                                                                                          20

                                                                                          21          Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Robert Thurman-Silva (“Plaintiff”)
                                                                                          22   Defendants thyssenkrupp Materials NA, Inc., thyssenkrupp Supply Chain Services NA, Inc.,
                                                                                          23   (collectively, “thyssenkrupp”), Tesla, Inc. (“Tesla”), and Defendant Employbridge Southwest, LLC
                                                                                          24   d/b/a Prologistix, by and through their respective counsel of record, hereby request and stipulate to
                                                                                          25   extend the time for the parties to file a stipulation dismissing the instant action. The stipulation
                                                                                          26   regarding dismissal is currently due August 13, 2020. (ECF No. 42.) The parties have finalized the
                                                                                          27   terms of the Settlement Agreement and have all exchanged signatures. Under the terms of the
                                                                                          28   Settlement Agreement, Defendants have twenty-one (21) days to provide Plaintiff with payment and
                                                                                                Case 3:19-cv-00683-LRH-WGC Document 44
                                                                                                                                    43 Filed 08/12/20
                                                                                                                                             08/11/20 Page 2 of 2



                                                                                           1   are in the process of requesting the same. As a result, the parties respectfully request an extension
                                                                                           2   of time up to and including September 8, 2020 in which to file the Stipulation dismissing this case.
                                                                                           3          This is the parties’ second request for an extension of time. The first was made on July 24,
                                                                                           4   2020 (ECF No. 41) and signed on July 27, 2020 (ECF No. 42) to allow the parties to review and
                                                                                           5   finalize the terms of the Settlement Agreement.
                                                                                           6          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           7   DATED this 11th day of August, 2020.              DATED this 11th day of August, 2020.
                                                                                           8   THE GEDDES LAW FIRM, P.C.                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           9                                                     P.C.

                                                                                          10   /s/ Kristen R. Geddes                             /s/ Dana B. Salmonson
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                               William J. Geddes                                 Anthony L. Martin
                                                                                          11   Nevada Bar No. 6984                               Nevada Bar No. 8177
                                                                                               Kristen R. Geddes                                 Dana B. Salmonson
                                                                                          12                                                     Nevada Bar No. 11180
                                                                                               Nevada Bar No. 9027
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   1575 Delucchi Lane, Suite 206                     Wells Fargo Tower
                                                                                               Reno, NV 89502                                    3800 Howard Hughes Parkway, Suite 1500
                                                         Telephone: 702.369.6800




                                                                                                                                                 Las Vegas, NV 89169
                                                           Las Vegas, NV 89169




                                                                                          14   Attorneys for Plaintiff
                                                            Wells Fargo Tower




                                                                                                                                                 Attorneys for Defendants
                                                                                          15                                                     thyssenkrupp Materials NA, Inc., thyssenkrupp
                                                                                               DATED this 11th day of August, 2020.              Supply Chain Services NA, Inc., and Tesla, Inc.
                                                                                          16

                                                                                          17   HOLLAND & HART LLP

                                                                                          18   /s/ Dora V. Lane
                                                                                               Dora V. Lane
                                                                                          19
                                                                                               Nevada Bar No. 8424
                                                                                          20   Sarah J. Walsh
                                                                                               Nevada Bar No. 13481
                                                                                          21   5441 Kietzke Lane, Suite 200
                                                                                               Reno, NV 89511
                                                                                          22   Attorneys for Defendant EmployBridge
                                                                                          23   Southwest, LLC dba Prologistix

                                                                                          24                                                ORDER

                                                                                          25    IT IS SO ORDERED.
                                                                                                      IT IS SO ORDERED.
                                                                                          26   DATED this 12th day of August, 2020.         UNITED STATES
                                                                                                                                            LARRY R. HICKSJUDGE
                                                                                          27                                                UNITED STATES DISTRICT JUDGE

                                                                                          28                                                DATE


                                                                                                                                                  2
